  Case 9:18-cv-80994-DLB Document 146 Entered on FLSD Docket 11/08/2019 Page 1 of 3

                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THESOUTHERN DISTRIG OFFLORIDA
                                                                                  FILED BY
                                                                                                              D.C .
NIW FEDERALSERVICES,LLC                     9:18-cv-80994-DLB
        Plaintiff                                                                         y0k 08 01S
                                                                                       cANGEL
                                                                                        L:RK tJA E, NOBLE
                                                                                                S. D1ST. CX
                                                                                       S.D.OF F.LA . - W,
                                                                                                        RB.


ARTHUR HERRING 111,AND
DEKTOR CORPORATION
        Defendants



                        M otion forCourtto Sanction Nitv Lawyersd'sousa and d'Ioughy.


       1,ArthurHerring 111,Defendantfiling Pro Se,am filing thisM otion above.

         Duringthisentiretrial,Defendanthasproduced ? m assive amountofdocum entsand inform ationthathave
been independently verified asbeing truthful.Thatinformation included 49 pageson my Dektor*w ebsite thathad been
upfor18yearsofmeowningDektor@exposingnitv/cvsa/ownersasascam.Nitv/ownersNEVERobjededtothathuge
section untilthislawsuitfiled in 2018,about18 yearslater.There areothersectionson the Dektorw ebsite thatcontains
manypagesaboutthemajorpolygraphproblemsandtheirscandals.Thereisasectionaboutimitation''voice Iie
detectors''beside cvsa.Some fake ''voice Iie detector''gadgetswere Iisted bytheirnam es.Usually,the actualsources
were namedfortheinformationposted.Afterniw/ownersfiledtheirfakeIawsuit,lputupa massivenewswebsiteof
actualdocumentéàndthefullABCNewsvideo provinghow nitv/cvsa/ownershave beenonl yamoneymakingscam for
30years.ThoseactualdocumentshaveNEVER beenfakebynitv/owners/lawyers.Thedocumentsprovedithasbeen
nitv/ownersthathaveIiedaboutDektor,PSEand myselfforthepast18years.Nitv/ownerspostedthoseIiesontheir
w ebsite,em ailsand faxesby the m illionsfor30 years.Nitvwebsite also allowed people to posttheirliesaboutDektor,
PSEand Defendant.ThoseIiesbyniw/ownerspostedand had spreadhavecostDektormanymillionsofdollarsinsales
and training.
        There isno doubtthatpolygraph,otherfake ''voice Iie detectors'
                                                                     'and theirsellersdid notIike the truth about
them being made public.Justasany productorpersonw ould notwantinformation aboutthem revealing theirdirtyside
and problems.Revealing a productthatdoesnotperform asclaimed,would im pactsalesand incom eofthatseller.
Variousnewsmedia,for30yearsthatnitvhasexisted,hasdocumentedthemanywaysnitv/ownershaslied.Several
tim es,nitv founder,hum ble,hasadm itted him selfon cam era and quoted in printstating hisgadgetcvsa and his made
uptraining had NO independentstudiesproving any cvsa accuracy betterthan a coin toss.The factis,independent
studieshave provencvsaaccuracyisNO betterthanacointoss,about50%.Because ni    tv/ownershad NO cvsaaccuracy
studiesprovingcksawasaccurateforIiedetection,nitvdecidedto makeup''studies/surveys''togetlaw enforcementto
buythem.Niw/ownersclaimedonefakestudy in2012waspublishedina''scientificjournal'?thathasbeenproven
nitv/ownersonlymade i   tup.That''stud/'wasONLYa14page articlethatnevermentionedcvsaornitv.Nitvandtheir
lawyershaverefusedtoevergiveanycontactinformationtoprovethat'journal''exists.W hy?Othermadeup
''studies/surveys''ni
                    w claimsweredone bythemilitary.How interestingsinceNO contactinformationhaseverbeen
givenastowhereorwhodidthosemilitarycvsa''studies/surveyf'.
       lthasbeenextremelyclear,sincethebeginningofthislawsuit,thatthiscourthaseitherrefusedto Iookatand/or
totally ignored the m assive amountofdocum ents,newsarticles,ABC Newsinvestigation video subm itted by Defendant
andposted atniwcvsaexposed.com thatPROVE,beyondanydoubt,thatthisfake,madeup niw/lawyerlawsuithasNO
   Case 9:18-cv-80994-DLB Document 146 Entered on FLSD Docket 11/08/2019 Page 2 of 3

credibility and NO merit.ltsONLY purpose wasto use the courtasaw eapon to waste the Defendant's money and put
him outofbusiness.Thattactichasbeenused manytimesbeforebynitv/ownerswhowereabletofindsleazyIawyers
w ho were desperate form oneyto carryoutnitv'sthug Iike tacticsto waste otherpeople'sm oney.Some ofthose
Iawsuitswere againstnitv'sex-em ployees.Otherthugtacticsare used everyday by organized gangsto gettheirway to
m ake money.Those gangsdo notuse Iawyers.They use actualviolence and m urderto gettheirways.Those gangssay:
It'snothingpersonal,it'sjustbusiness.Nitv/ownershaveneverhad anyreal,qualityproductandtrainingtosell,sothey
sim ply m ake up Iiesaboutthem to getsales.
       Before the lawsuitwasfiled,nitv lawyersnevercontacted the Defendantto discussthe m atter,eitherby phone,
m ailoremail.Professionallawyersdo thatto tryto avoid aw aste oftim eand m oney by everybody.lnstead,nitv Iawyers
sim ply made up Iiesto be able to filethe Iawsuit.But,within a month ofthatlawsuitfiling,Defendantputup the
m assive website nitvcvsaexposed.com with actualdocuments,ABC Newsvideo of2006 and detailed explanationsof
eachofthosedocumentsproving niw/cvsa/ownerswereonlyamoneymakingscam.Thesame nitvlawyersonthis
Iaw suitREAD ALLthe documentsand saw theABC Newsvideo on m y newswebsite nitvcvsaexposed.com proving
nitv/cvsa/ownerswereonlyscam.Theyknew thenthenitv/ownerslawsuitwasafraud.Nitvlawyers,knowingnow the
lawsuitwasnotjustified,STILLIaterdemanded mynewswebsiteberemoved.Thatdemandand approvedbythiscourt
clearly violated my constitutionalrightsoffreedom ofpress,freedom ofspeech and freedom ofexpression.Nitv lawyers
could clearly seethe docum entswere real.Since thiswasa civilIaw suit,nota crim inalcase,niw lawyershad NO,repeat
NO Iegalobligationto stayw ith the case,especially since nitv lawyersknew the Iawsuitnow should NEVER have been
filed.The lawyers,from two separate Iaw firms,refused to w ithdraw because they onl y wanted the huge payoutthey
expected from theirm assive billing hours in a federalIawsuit.The sam e huge payouttheywere getting suing the sam e
personwhoSUED nitvandwonamassiveIawsuit,about$800,000andstillunpaid bynitv,after9years.
     Asofficersofthecourt,thoseIawyerswerelegallyobligated,ifjustforethicsalone,towithdraw becausenitvwas
acrim inalbusinessproven by the docum entsand video on m y newswebsite and the Iawsuithad no m erit.To thisday,
those Iawyerscontinueto Iietothiscourt,includingdemandingIegaldecisionsthatarenotjustified andthose decisions
have severely harm ed thisDefendantfinancially in thism ade up Iawsuit.Nitv Iawyersalso dem anded sanctionsand
punishmenttothisDefendant,notbecausetheywerejustified,butonlyforthe psychologicall
                                                                                 ysickand mentally
unbalancednitvowners/wiveswhodemandedthisfakeIawsuitto eliminatethepersonthatwasexposingtheirscam.
Nitv/owners/wivescherishandworshipmoney,materiali
                                                temsandaIavishIifestyleatthe painfulexpenseofthose
 innocentpeoplefalselyaccused (manyconvicted)bynitv'sfake''voiceIiedetector''andnitv'smade uptraining.
        After30years,nitvstillsayssalesnumbersprovesomethingworks(itNEVERdoes),nitvhas2patentsand uses
''studies/surveys''to claim cvsaworks.PatentsNEVERprovesomethingworks,itonlyIegallyprotectsanidea.Fake
studies/surveysdoNOTproveanything,exceptfraud.Tothisdate,nitv/ownersstillhave No,repeatNO independent
study thatprovestheirgadgetand training have betteraccuracy than a cointoss.
     Asprovenayearago,nitv/lawyerscommitted perjurybyknowinglysubmittingafakeaffidavitclaimingMosquera
wassome type ofindependentperson and had no connection to nitv to keep the Iawsuitin Florida.DefendantPROVED
M osquerawasthe internationalsalesrepresentative fornitvand websi
                                                                tedesignerfornitvform anyyears.Thiscourt
refused to sanction nitvIawyersornitvforcommittingperjury.NitvIawyers,insteadofactingIikeprofessionalIawyers,
claim statem entsand docum entsby Defendantare only ''ram blingf'.Lawyerd'sousasaid m onthsago in acourt
documentIhad ''paranoia''.Really?A Iie in writing iscalled Iiable.Since d'sousa hasneverm etm e,neverwastrained as
a m entalhealth expertand neverevaluated m e in anyway,bisslimy and unprofessionalinsultonl     y provesthe term
''shister''accuratly describe him .Clearly,he and d'Ioughy'scontinuation ofthisscam Iawsuit,onlyto getasm uch m oney
aspossiblefrom nitv/owners,provebothofthem are''shisters''.TheymightIaughatthat,butsincethe momentthe
Iawyersreadmydocumentsonnitvcvsaexposed.com,theyknew nitv/ownerswasainternationalcriminalbusiness
selling fake ''voice Iie detectors''thathad NO proofevertheywere real,a fraud and a felony.Those Iawyerswere
making money,made from billing hours,thatthey knew wasfrom acriminalbusiness.From the mom entthey read the
documentson nitvcvsaexposed.com thatthey had to have read because they dem anded the site be taken dow n,from
thatpointon,the Iawyers knew theywere ad ivelyand crim inally involved in a international,crim inalenterprise,a
felony.These Iawyersand theirIaw firmsare asguiltyasnitv ownersofbeing involved in com m itting crimes.TheirIaw


                                %
   Case 9:18-cv-80994-DLB Document 146 Entered on FLSD Docket 11/08/2019 Page 3 of 3

degreesdo NOTgivethem a''getoutofjailfree''card.Everyyear,thousandsofIawyersare disbarred andcriminally
prosecuted forvariouscrimesasa Iawyer.JustaskF.l-ee Bailey.
     AtNO tim e hasnit'
                      v ortheirIawyersEVER produced ANY independentstudy proving cvsa and nitv'straining are
realandaccurate betterthanacointoss.Thelawyershavealwaysevadedthatpoint.W hy?Ifnitv/lawyersaresuingme
form e claim ingcvsa isfake and nitv isa fraud,then ittheirduty to subm itdocumentsto convince the courtmy claim s
arefalse.Statementsmade bynitv/lawyersduringthislawsuit,W ITHOUTfactstobackthem up,haveonlybeen
HEARSAY.Nitv lawyerscertainly know that. Nitv Iawyers REFUSED to honoranyofm y51 Discovery demands.Notone.
W hy?Arethey afraid ofw hatthe FAG Swould prove abouttheirclientsand theirmade up lawsuit? Hellyes!
     Nitv Iawyershave NEVER proved during thislawsuittheirclienthasa independently proven real''voice Iie
detector'andtraininginanyway.TheyALW AYSAVOIDEDthatissue.SuchproofisMANDATORY ifnitv/lawyersare
claimingmyfactsanddocumentsarefalsethathad proved nitv/cvsa/ownersisascam andnow nitvisclaiming
m onetarydamages.Nitv lawyershave FAILED,in every way,to establishtheirlawsuiteverhad any merit.Because nitv
Iawyershavefailedto provecvsaisarealIiedetecorAND mymassivedocumentspostedprovingniw/cvsa/ownersisa
scam are real(nitvlawyersNEVERclaimedtheyweremadeup),those nitvlawyershavecompletelyfailedtoprovewhy
nitv/ownersdeserveanycompensationforbeingexposedforthescam thattheyhave beenfor30years.Thatproofis
neededtoclaim monetarydamages.W ouldanycourtaward Bernie Madoff($63billionscammed)dpmagesbecausehis
feelingswere hurtorhe lostm oney because HEwasexposed asa conm an and scam ?
      ThiscourtM UST sanction and fine,to the fullestextentofthe court'sabilities,niw Iawyersforknowing and
deliberatelyfilingamadeuplawsuitonlyto usethecourtasaweapon,asnitv/lawyershavedone beforeto many
others.In thisIawsuit,lawyersFAILED to do theirDUE DILIGNCEto determ ine ifthe Iawsuithad any meritorcause
BEFOREfiling the Iawsuit.Afterthey filed it,they saw and READ my massive documentson my newswebsitethatthey
dem anded be removed.The IawyerskneW thenthe nitv lawsuithad NO credibilityand were obligatedto withdraw from
the Iawsuit.But,the lawyersstayed ONLY because they had aclient,w ith a huge bank accountthatwould pay them
anything they wanted with theirbilling hoursto try to waste m ym oney and putm e outofbusiness.lfthe Iawyers
succeeded,nitv/ownerscouldhaveamonopolyastheonlybusinessselling''voice Iiedetectors''intheworld,despite
the factnitv'scvsa gadgetand training hasbeen proven by newsm edia,independentstudiesand by nitv'sown
adm ission for30 yearsasbeing a fraud.NO proofyourproductworks,isafraud.Sales num bersand patentsby
ni
 tv/ownersdo NOTprovesomethingworks.Inaddition,niw IawyerstriedusingextortiontypetacticsonmyformerIT
person to demand he turn overmy PSE software codes FOR FREE orthey would sue him in federalcourt,onlyto waste
hismoneybyusingthe courtasaweapon.W henheofferedtosellittothem,niw/lawyersrefused.W hywould nitv
wantDektor'sPSE program i
                        fTHEIR cvsa program wasso great?The clearansweristhe cvsa program hasbeen proven
to bejunkfor30yearsand nitvwantedtheonlyREALand PROVEN system ofVoiceStressAnalysisfor50 years,PSE,to
sell.


        ArthurHerring 111,Defendant
        400 E.Station Ave.#225
        Coopersburg,PA 18036
         Phone:215.631.1448
        Em ail:Adm in@ dektorpse.com



                               CERTIFICATE OFSERVICE

Icertifythaton Novem ber4,2019 lfiled thisdocumentwith the ClerkofCourl by certified mailand served this
docum entby U.S.m ailto Plaintiff'sIawyers,Desousa and D'Ioughy,to theiraddressesIisted on theirdocuments.

                                 ArthurHerring lII
